The opinion of the court was delivered by
Taft, J.
The defendants are occupying a farm in Dummerston, in this State, which was conveyed by Alfred Bennett by way of mortgage with a condition to support and maintain Emeline Temple during her natural life if she should stay with said Bennett •during said term ; but if she should choose to be supported elsewhere, then said Bennett should pay her three hundred dollars. The defendants are occupying the farm under title from said Bennett, and subject to such mortgage. Emeline Temple having left said premises and falling sick at the house of the orator, was supported by him, and this bill is brought to charge said farm with the expenses of her support during such sickness. The condition in the mortgage providing for the support of Emeline was to be in force if “ she should stay with said Bennett during said term ” (her natural life) ; but if she chose to be supported elsewhere, she was to receive three hundred dollars in money. She never exercised the right of support elsewhere, and does not claim the three hundred dollars ; but the orator insists that she was justified in leaving the premises by the ill treatment of the defendants, and further, that being away, and taken ill at the house of the orator, he is entitled to recover in the latter event, independently of her right to leave by reason of such ill treatmeut.
The report of the master shows that when Emeline left the premises, she went voluntarily, for no other purpose than a visit; and for aught that appears could at any time have returned ; and was able to do so, except for a few weeks. The proofs in the case do not show that she had any cause for leaving; or was justified in so doing by reason of any ill treatment by the defendants, or neglect to provide for her in accordance with the terms *684of the mortgage ; and unless these facts, or one of them, is fully proven, the land should not be chargeable with her support elsewhere.
It is evident from the facts reported that the grievances complained of arose substantially from the conduct of Emeline herself; and that the defendants are not derelict in their duty in respect to the obligations resting upon them under the mortgage. The orator therefore is not entitled to the relief sought in these proceedings.
We do not think it advisable to pass upon the legal questions, which would have arisen, in case Emeline had been justified in leaving the premises by reason of the defendants not performing their duty under the mortgage, without fault on her part.
The proforma decree dismissing the bill is affirmed, and cause remanded.